HOUSTON, Justice
(concurring specially).
I join Justice Lyons’s special concurrence.
Based on the material before this Court at this time, I cannot hold that the trial court abused its discretion in permitting the amendment to the complaint. If upon the trial of this action, a judgment exceeding $75,000, exclusive of interest and costs, is entered in favor of the plaintiff and against the defendant, and the facts in the record show an abuse of 28 U.S.C. § 1441, then this Court can take the necessary action to prevent such abuse. See Auto-Owners Ins. Co. v. Abston, 822 So.2d 1187, 1192 n. 3 (Ala.2001).